Appeal from a decision of the Unemployment Insurance Appeal Board, filed July 7, 1992, which ruled that claimant was entitled to receive unemployment insurance benefits.
We find substantial evidence to support the Board’s finding that claimant, who had been employed as a substitute teacher during the 1990-1991 school year, had no reasonable assurance of employment during the next school year and was thus eligible to receive unemployment insurance benefits during the summer of 1991. We have considered the employer’s other arguments and find them to be without merit.
Cardona, P. J., Mikoll, Crew III, Casey and Weiss, JJ., concur. Ordered that the decision is affirmed, without costs.